Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file.
DETAILED ACTION
Summary
This is the Non-Final Office action based on the 15/310698 RCE filed 04/20/2022.  
Claims 1, 4-6, 9-11, 14-20, 26-28, & 48-54 are pending and have fully been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1.  Claims 1, 4-6, 9-11, 14-15, 19-20, 26-28 & 48-54 are rejected under 35 U.S.C. 103(a) as being obvious over BEACH in US 20120061392 in view of MORI in US 20080187979. of HALVERSON in US 20100255484 in view of PEARCY in US 20110127294. 
	With respect to Claim 1, 12, 15, 19, 26-28 & 48, 51-54, BEACH et al. teach of closure for a container has a closure body having a first cylindrical portion and a second cylindrical portion opposite the first portion. The closure also has a connector disposed in at least one of the first and second portions. The connector is adapted to connect one of a sample collection device and an applicator to the closure. A containing apparatus including the closure, a container, and optionally one of a sample collection device and an applicator is also disclosed(abstract). BEACH et al. further teach of the closure/cap having  a top end, and open end that connects to a container/vial/receptacle, and a plunger/applicator attached to the inner portion of the cap and extending a distance into a vial/receptacle/container and of the cap having ridges for connecting to a vial/container/tube(abstract, see figure 1,2, 3, 5B,19 c and associated descriptions, paragraph 0058-0061). BEACH et al. do not teach of a vial and receptacle combination or of the middle part of the device, having openings with projections(being a disrupting member). MORI et al. is used to remedy this.
MORI et al. teach of a device/method for preparing a sample solution containing nucleic acids(abstract). Specifically, MORI teaches of a receptacle(3) that connects to a vial(41), wherein there is a disrupting member(30b)(paragraphs 0084-0092). The receptacle 30 is open on the top end so can be considered “configured for connection with the cap,” and it has a wall defining the reservoir, and the disrupting member 30 b(the porous membrane and the porous membrane fibers thereof) can be considered through broadest reasonable interpretation to have projections(the fibers) which are configured to disrupt the sample. All the limitations about  the sample advancing through the device are not required as the instant claims are drawn towards a device and not a method, and the combination of the prior art shows a device capable of performing all the claimed methods/functions. It would have been obvious to one of ordinary skill in the art to use the receptacle/vial device with a disrupting member for sample preparation with the sample collection device of BEACH due to the need in the art for better methods and apparatus for separating and purifying nucleic acids due to the fact that DNA is generally only available in small amounts (paragraph 0002-0003).
HALVERSON et al. teach of a sample container for preparing and analyzing samples. The system can include a sample preparation system and a sample detection system, coupled to the sample preparation system. The sample preparation system can include a deformable self-supporting receptacle comprising a reservoir adapted to contain a liquid composition comprising a source and a diluent. The sample detection system can be positioned in fluid communication with the reservoir, and can be adapted to analyze a sample of the liquid composition for an analyte of interest. The system can further include a fluid path defined at least partially by the reservoir and the sample detection system. The method can include applying pressure to the deformable self-supporting receptacle to move a sample of the liquid composition in the fluid path to the sample detection system, and analyzing the sample for the analyte of interest with the sample detection system (abstract).  More specifically with respect to the instant claims, HALVERSON et al. teach of a receptacle, a vial, and a cap that comprises a pusher/plunger wherein the plunger has the claimed ends. Even more specifically, the cap as claimed by applicant comprises the top three separated sections as shown in HALVERSON Figure 2, and specifically in HALVERSON, the closed end of the cap is item(See Figure 2 description, 116 is also part of the cap and is seen better in Figure 7/8 equipped with a pusher/plunger(132,134,135-which extend from the inner portion of the cap cover 109). The pusher/plunger as claimed by applicant (item 132,134,135 of HALVERSON) is open, and overall the cap device on the bottom side of 116 in Figure 2 can be considered an “open” end as claimed by applicant. HALVERSON et al. further teach of items 104 and 102 are separate containers so as instantly claimed by applicant, one is vial, one is receptacle(paragraph 0084  0083). Specifically, HALVERSON et al. teaches of 104 being the receptacle as claimed by applicant, that attaches to both the cap sections and the vial(in HALVERSON, 102). 104 is “open” on the end closest to the cap, and has a sidewall, 128 that extends to the bottom end of the receptacle, 126. HALVERSON further teaches that 104(the receptacles, which in HALVERSON is referred to as the liner), is deformable and can have baffles or pleats which are interpreted as applicants claimed projections(paragraphs 0076-0077).    a pusher comprising a first end econneeted-with extending from an inner portion of
the cap, and an opposing second end_configured to engage with a sample, wherein the
second end of the pusher extends a distance from the inner portion of the cap

    PNG
    media_image1.png
    760
    418
    media_image1.png
    Greyscale


HALVERSTON et al. teach of a lid assembly(Figure 13), the lid assembly being connected to the rest of the device(See figure 2), and the lid having an open end and a closed end(See figure 2 and 13 description). HALVERSON et al. do not teach of the middle part of the device, having openings with projections(being a disrupting member).
PEARCY et al. however remedy this. PEARCY et al. more specifically teach of a reagent preparation and dispensing device(abstract), and further that this device can be used for testing fecal and blood matter(paragraph 0337). PEARCY et al. further in Figure 29 B:

    PNG
    media_image2.png
    675
    207
    media_image2.png
    Greyscale

Teach of a device with at least three main parts, as applicant also instantly claims. Specifically PEARCY et al. teach of item 2908(which can be considered a cap/pusher/plunger, a second main part 2930(which can be considered applicant’s receptacle), and a third main part 2906 which can be considered applicants vial. For item, 2930(considered applicant’s receptacle), it includes prongs/projections 2928 & 3009 which penetrate the vent openings- which read on the instant projections as instantly claimed (paragraph 0270 & 0273). It would have been obvious to one of ordinary skill in the art to use projections as is done in the device of PEARCY in and opening in the device of HALVERSON due to allow for discrete and selective movement of the solutions and mixing of solutions and reagents  (PEARCY, paragraph 0273).
	With respect to Claims 4 -6, 9, & 49 BEACH et al. teach of the sample being saliva or blood among other possibilities, and of being from and animal (paragraph 0004).
	With respect to Claims 10-11, BEACH et al. teach of the containers having a capacity of 5ml (paragraph 0059). 
	With respect to Claims 20 & 50, BEACH et al. teach of the biological sample containing nucleic acid (paragraph 0004).
	With respect to Claims 53-54, BEACH et al. teach of the open end configuration and convex/concave configuration as claimed by applicant for the pusher and disrupting member(Figure 1, 5B).
2.  Claims 16-18 are rejected under 35 U.S.C. 103(a) as being obvious over BEACH in US 20120061392 in view of MORI in US 20080187979. of HALVERSON in US 20100255484. 
	With respect to Claims 16-18, BEACH et al. teach of closure for a container has a closure body having a first cylindrical portion and a second cylindrical portion opposite the first portion. The closure also has a connector disposed in at least one of the first and second portions. The connector is adapted to connect one of a sample collection device and an applicator to the closure. A containing apparatus including the closure, a container, and optionally one of a sample collection device and an applicator is also disclosed(abstract). BEACH et al. further teach of the closure/cap having  a top end, and open end that connects to a container/vial/receptacle, and a plunger/applicator attached to the inner portion of the cap and extending a distance into a vial/receptacle/container and of the cap having ridges for connecting to a vial/container/tube(abstract, see figure 1,2, 3, 5B,19 c and associated descriptions, paragraph 0058-0061). BEACH et al. do not teach of a vial and receptacle combination or of the middle part of the device, having openings with projections(being a disrupting member). MORI et al. is used to remedy this.
MORI et al. teach of a device/method for preparing a sample solution containing nucleic acids(abstract). Specifically, MORI teaches of a receptacle(3) that connects to a vial(41), wherein there is a disrupting member(30b)(paragraphs 0084-0092). The receptacle 30 is open on the top end so can be considered “configured for connection with the cap,” and it has a wall defining the reservoir, and the disrupting member 30 b(the porous membrane and the porous membrane fibers thereof) can be considered through broadest reasonable interpretation to have projections(the fibers) which are configured to disrupt the sample. All the limitations about  the sample advancing through the device are not required as the instant claims are drawn towards a device and not a method, and the combination of the prior art shows a device capable of performing all the claimed methods/functions. It would have been obvious to one of ordinary skill in the art to use the receptacle/vial device with a disrupting member for sample preparation with the sample collection device of BEACH due to the need in the art for better methods and apparatus for separating and purifying nucleic acids due to the fact that DNA is generally only available in small amounts (paragraph 0002-0003). BEACH and MORI do not specifically teach of using ball bearings to mix.
HALVERSON et al. is used to remedy this and specifically teach of using ball bearings as a mixing/agitation means (Page 61, lines 20-30). HALVERSON et al. more specifically teach of a sample container for preparing and analyzing samples. The system can include a sample preparation system and a sample detection system, coupled to the sample preparation system. The sample preparation system can include a deformable self-supporting receptacle comprising a reservoir adapted to contain a liquid composition comprising a source and a diluent. The sample detection system can be positioned in fluid communication with the reservoir, and can be adapted to analyze a sample of the liquid composition for an analyte of interest. The system can further include a fluid path defined at least partially by the reservoir and the sample detection system. The method can include applying pressure to the deformable self-supporting receptacle to move a sample of the liquid composition in the fluid path to the sample detection system, and analyzing the sample for the analyte of interest with the sample detection system (abstract).  More specifically with respect to the instant claims, HALVERSON et al. teach of a receptacle, a vial, and a cap that comprises a pusher/plunger wherein the plunger has the claimed ends. Even more specifically, the cap as claimed by applicant comprises the top three separated sections as shown in HALVERSON Figure 2, and specifically in HALVERSON, the closed end of the cap is item(See Figure 2 description, 116 is also part of the cap and is seen better in Figure 7/8 equipped with a pusher/plunger(132,134,135-which extend from the inner portion of the cap cover 109). The pusher/plunger as claimed by applicant (item 132,134,135 of HALVERSON) is open, and overall the cap device on the bottom side of 116 in Figure 2 can be considered an “open” end as claimed by applicant. HALVERSON et al. further teach of items 104 and 102 are separate containers so as instantly claimed by applicant, one is vial, one is receptacle(paragraph 0084  0083). Specifically, HALVERSON et al. teaches of 104 being the receptacle as claimed by applicant, that attaches to both the cap sections and the vial(in HALVERSON, 102). 104 is “open” on the end closest to the cap, and has a sidewall, 128 that extends to the bottom end of the receptacle, 126. HALVERSON further teaches that 104(the receptacles, which in HALVERSON is referred to as the liner), is deformable and can have baffles or pleats which are interpreted as applicants claimed projections(paragraphs 0076-0077).    a pusher comprising a first end econneeted-with extending from an inner portion of
the cap, and an opposing second end_configured to engage with a sample, wherein the
second end of the pusher extends a distance from the inner portion of the cap. HALVERSTON et al. teach of a lid assembly(Figure 13), the lid assembly being connected to the rest of the device(See figure 2), and the lid having an open end and a closed end(See figure 2 and 13 description). HALVERSON et al. do not teach of the middle part of the device, having openings with projections(being a disrupting member). It would have been obvious to one of ordinary skill in the art to use the mixing mechanisms/ball bearings of HALVERSON in the devices of BEACH and MORI due to the advantage this would offer in assisting in breaking up and/or dispersing the source in the diluent to release any analyte(s) of interest from the source(HALVERSON, paragraph 0048, 0253).

	
Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797